United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 05-20432
                              Conference Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MINH VAN PHAM

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:04-CR-412-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Minh Van Pham has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Pham has filed a response. Our independent review of the
record, counsel’s brief, and Pham’s response discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.